DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 02/16/2022 the Amendment has been received on 06/16/2022.
             Claims 1, 15 and 24 have been amended.
             Claims 1-27 are currently pending in this application.

Drawings

3.         The drawings were received on 06/16/2022.  These drawings are acceptable.

Response to Arguments

4.        Applicant’s arguments, see pages 7-13, filed on 06/16/2022, with respect to the rejections of claims 1-24, provided in the previous Office action, have been fully considered and are persuasive. The appropriate claims have been substantially amended to overcome the rejections provided in the previous Office action. Therefore, all the previous rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mainsfield et al. (US Patent 9,324,468 B2) alone and/or in combination with some of the prior art references provided in the previous Office action.
          Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.        Claims 1, 6, 7, 10, 11, 13, 15, 19, 20 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mainsfield et al. (US Patent 9,324,468 B2).
           With respect to claims 1 and 15, Mainsfield et al. teach a radiation delivery system (100) and method for moving a multi-leaf collimator (MLC) in a direction parallel to a path of rotation (moving parallel to X direction; see column 5, lines 43-52), comprising (see abstract; Figs. 1-11; column 1, lines 35-62; column 3, line 33 – column 6, line 23; Claims 1-24): a radiation source (104) to generate a radiation beam to deliver to a target, wherein a line extends from the radiation source (104) to a point of interest including the target; and the multi-leaf collimator (MLC) (110) comprising a support body (128) and a plurality of beam blocking leaves (130) (see abstract;  and Fig. 1) operatively coupled to the radiation source  (104), wherein  
    PNG
    media_image1.png
    679
    509
    media_image1.png
    Greyscale
the radiation source (104) and the MLC (110) move along a path of rotation about the point of interest (column 1, lines 35-62; column 3, line 33 – column 6, line 23), and wherein the MLC is offset to shift the MLC in a direction parallel to the path of rotation (column 5, lines 43-52) and perpendicular relative to the a line from the radiation source (104) to a point of interest to cause projections of the radiation beam to be shifted based on the offset (see column 4, line 52 – column 6, line 23).
           With respect to claim 6, Mainsfield et al. teach the radiation delivery system of claim 1, wherein the point of interest comprises a fixed isocenter (see abstract; Figs. 1-11; column 1, lines 35-62; column 3, line 33 – column 6, line 23; Claims 1-24).
           With respect to claim 7, Mainsfield et al. teach the radiation delivery system of claim 1, further comprising: a gantry coupled to the radiation source, wherein the gantry is configured to rotate the radiation source about the point of interest (see abstract; Figs. 1-11; column 1, lines 35-62; column 3, line 33 – column 6, line 23; Claims 1-24). 
          With respect to claim 10, Mainsfield et al. teach the radiation delivery system of claim 1, further comprising: a robotic arm coupled to the radiation source, wherein the robotic arm is configured to position the radiation source at a plurality of positions along a circular or elliptical trajectory (see abstract; Figs. 1-11; column 1, lines 35-62; column 3, line 33 – column 6, line 23; Claims 1-24).
           With respect to claim 11, Mainsfield et al. teach the radiation delivery system of claim 10, wherein the robotic arm positions the radiation source at the plurality of positions about the point of interest (see abstract; Figs. 1-11; column 1, lines 35-62; column 3, line 33 – column 6, line 23; Claims 1-24).
           With respect to claim 13, Mainsfield et al. teach the radiation delivery system of claim 1, wherein the MLC comprises a binary MLC (see abstract; Figs. 1-11; column 1, lines 35-62; column 3, line 33 – column 6, line 23; Claims 1-24).
           With respect to claims 19 and 20, Mainsfield et al. teach the method of claim 15, further comprising: rotating, by a gantry coupled to the radiation source, the radiation source about the point of interest; wherein the point of interest comprises a fixed isocenter (see abstract; Figs. 1-11; column 1, lines 35-62; column 3, line 33 – column 6, line 23; Claims 1-24).
           With respect to claim 23, Mainsfield et al. teach the method of claim 15, further comprising: positioning, by a robotic arm coupled to the radiation source, the radiation source at a plurality of positions along a circular or elliptical trajectory about the point of interest (see abstract; Figs. 1-11; column 1, lines 35-62; column 3, line 33 – column 6, line 23; Claims 1-24).

Claim Rejections - 35 USC § 103

8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mainsfield et al. (US Patent 9,324,468 B2) as applied to claim 1 above, and further in view of Kawrekow et al. (US PAP 2018/0161602 A1). 
            With respect to claims 2 and 12, Mainsfield et al. each the radiation delivery system of claim 1 but fails to explicitly mention that the radiation beam comprises a megavolt (MV) treatment beam and/or wherein the radiation beam comprises a kilovolt (kV) treatment beam.
            Kawrekow et al. discloses a system/method for radiation delivery which explicitly teaches the radiation beam comprises a megavolt (MV) treatment beam and/or wherein the radiation beam comprises a kilovolt (kV) treatment beam (see paragraphs 0067 and 0068) to provide user with the enhanced the diagnostic and radiation therapy capabilities (see abstract).
           Mainsfield et al. and Kawrekow et al. disclose similar methods/apparatuses for radiation delivery. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the teachings of the megavolt (MV) treatment beam and/or the kilovolt (kV) treatment beam as suggested by Kawrekow et al. in the apparatus of Mainsfield et al., since such a modification would provide user with the enhanced the diagnostic and radiation therapy capabilities.
           It would have been obvious to treat Mainsfield et al. and Kawrekow et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 2 and 12 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

 10.        Claims 3-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mainsfield et al. (US Patent 9,324,468 B2). 
              With respect to claims 3-5 and 16-18, Mainsfield et al. teach the radiation delivery system of claim 1 and method of claim 15 but fail to explicitly teach an arrangement: wherein the offset corresponds to a positive or negative one-quarter leaf width; wherein the offset corresponds to a positive or negative one-quarter plus a positive or negative half integer leaf width and/or wherein the offset comprises a tolerance, wherein the tolerance corresponds to up to a positive or negative one-eighth leaf width.
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide radiation delivery system/method of Mainsfield et al., wherein the offset corresponds to a positive or negative one-quarter leaf width; wherein the offset corresponds to a positive or negative one-quarter plus a positive or negative half integer leaf width and/or wherein the offset comprises a tolerance, wherein the tolerance corresponds to up to a positive or negative one-eighth leaf width, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges and a mere changing the size of a component without producing any new and unexpected results involves only routing skill in the art.

 11.       Claims 8, 9, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mainsfield et al. (US Patent 9,324,468 B2) as applied to claim 7 and the method claim 19 above, and further in view of Partain et al. (US PAP 2010/0128839 A1). 
              With respect to claims 8, 9, 21 and 22, Mainsfield et al. teach the radiation delivery system of claim 7 and method of claim 19 but fail to explicitly teach that the gantry coupled to the radiation source comprises a C- arm gantry or a ring gantry.
             Partain et al. discloses a system/method for radiation delivery which explicitly teaches the various modifications wherein a gantry coupled to a radiation source comprises a C- arm gantry; a ring gantry or a robotic gantry (see paragraph 0059) to provide user with the enhanced the diagnostic and radiation therapy capabilities. 
           Mainsfield et al. and Partain et al. disclose similar methods/apparatuses for radiation delivery. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the teachings of the radiation source coupled to the C- arm gantry or the ring gantry as suggested by Partain et al. in the apparatus/method of Mainsfield et al., since such a modification would provide user with the enhanced the diagnostic and radiation therapy capabilities.
           It would have been obvious to treat Mainsfield et al. and Partian et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 8, 9, 21 and 22 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

12.         Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mainsfield et al. (US Patent 9,324,468 B2) as applied to claim 1 above, and further in view of Ono et al. (US PAP 2008/0161602 A1). 
             With respect to claim 14, Mainsfield et al. teach the radiation delivery system of claim 1 but fails to explicitly mention that the MLC comprises an end leaf having a width that is greater than other leaves of the MLC.
             Ono et al. discloses a system/method for radiation delivery which explicitly teaches that the MLC comprises an end leaf having a width that is greater than other leaves of the MLC 
    PNG
    media_image2.png
    429
    539
    media_image2.png
    Greyscale
(see paragraph 0045; Fig. 7) in order to prevent the formation of a gap at an edge of the irradiation field "U" provided by an arrangement in which at least one of the second collimator components 141A and 141B is arranged with an offset with respect to the other (see paragraph 0045). Such an arrangement allows the shape of the irradiation field to be adjusted with higher precision such that it approximates the therapy part, thereby protecting the healthy tissue from being exposed to radiation (see paragraph 0010).
           Mainsfield et al. and Ono et al. disclose similar methods/apparatuses for radiation delivery. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the teachings of the end leaf having a width that is greater than other leaves of the MLC as suggested by Ono et al. in the apparatus of Mainsfield et al., since such a modification would provide user with the enhanced the diagnostic and radiation therapy capabilities.
           It would have been obvious to treat Mainsfield et al. and Ono et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 14 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

          13.    Claim 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US PAP 2008/0161602 A1) in view of Mainsfield et al. (US Patent 9,324,468 B2). 
               With respect to claim 24, Ono et al. teaches a multi-leaf collimator (MLC) (14), comprising (see abstract; Figs. 1-7; paragraph 0047): a plurality of leaves configured to move independently in a first direction to shape a beam of a radiation source, wherein an end leaf (141N) of the plurality of leaves has a width that is different than other leaves of the plurality of leaves (see paragraph 0047) 


    PNG
    media_image3.png
    318
    410
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    305
    381
    media_image4.png
    Greyscale

but fail to explicitly teach that the plurality of leaves are configured to move by an offset in a second direction perpendicular to the first direction and parallel to a path of rotation about a point of interest.
             Mainsfield et al. teach a radiation delivery system (100) and method for moving a multi-leaf collimator (MLC) in a direction parallel to a path of rotation (moving parallel to X direction; see column 5, lines 43-52), comprising (see abstract; Figs. 1-11; column 1, lines 35-62; column 3, line 33 – column 6, line 23; Claims 1-24): a radiation source (104) to generate a radiation beam to deliver to a target, wherein a line extends from the radiation source (104) to a point of interest including the target; and the multi-leaf collimator (MLC) (110) comprising a support body (128) and a plurality of beam blocking leaves (130) (see abstract;  and Fig. 1) operatively coupled to the radiation source  (104), wherein  
    PNG
    media_image1.png
    679
    509
    media_image1.png
    Greyscale

the radiation source (104) and the MLC (110) move along a path of rotation about the point of interest (column 1, lines 35-62; column 3, line 33 – column 6, line 23), and wherein the MLC is offset to shift the MLC in a direction parallel to the path of rotation (column 5, lines 43-52) and perpendicular relative to the a line from the radiation source (104) to a point of interest to cause projections of the radiation beam to be shifted based on the offset (see column 4, line 52 – column 6, line 23). Such an arrangement would provide user with the enhanced the diagnostic and radiation therapy capabilities while allowing the shape of the irradiation field to be adjusted with higher precision such that it approximates the therapy part, thereby protecting the healthy tissue from being exposed to radiation.
           Mainsfield et al. and Ono et al. disclose similar methods/apparatuses for radiation delivery. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the teachings that the plurality of leaves are configured to move by an offset in a second direction perpendicular to the first direction and parallel to a path of rotation about a point of interest as suggested by Mainsfield et al. in the apparatus of Ono et al., since such a modification would provide user with the enhanced the diagnostic and radiation therapy capabilities.
           It would have been obvious to treat Mainsfield et al. and Ono et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 24 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

             With respect to claims 25-27, Ono et al. as modified by Mainsfield et al. teach the MLC of claim 24 but fail to explicitly teach an arrangement wherein: the width of the end leaf is greater than a second width of a second end leaf of the plurality of leaves or the width is based on an offset of the MLC relative to the radiation source or the offset corresponds to a one-quarter plus or minus one-eighth leaf offset.
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide radiation delivery system of Ono et al. as modified by Mainsfield et al., with the arrangement wherein: the width of the end leaf is greater than a second width of a second end leaf of the plurality of leaves or the width is based on an offset of the MLC relative to the radiation source or the offset corresponds to a one-quarter plus or minus one-eighth leaf offset, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges and a mere changing the size of a component without producing any new and unexpected results involves only routing skill in the art.

Conclusion

14.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaneko et al. (US PAP 2021/0299473 A1; see Figs. 1-16; paragraph 0056) 
    PNG
    media_image5.png
    391
    379
    media_image5.png
    Greyscale
 and Rieger et al. (US Patent 10,888,713); see abstract; Figs 1-3) 
    PNG
    media_image6.png
    456
    401
    media_image6.png
    Greyscale
 teach the radiation delivery systems comprising the multi-leaf collimators (MLC) capable of offsetting and shifting from the point of interest during operation.
15.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   December 12, 2022